 

EXECUTION VERSION

 

STRICTLY CONFIDENTIAL

 

REDEMPTION AGREEMENT

 

This REDEMPTION AGREEMENT (this “Agreement”) dated as of August 2, 2013 is made
by and among China Biologic Products, Inc., a Delaware corporation (the
“Company”), Ms. Lin Ling Li, a Hong Kong resident (Hong Kong ID No. R330968(0),
“Seller”) and Mr. Ze Qin Lin, a Hong Kong resident (Hong Kong ID No. P774319(3))
and husband of Seller (“Seller Affiliate”). The Company, Seller and Seller
Affiliate are hereinafter referred to as the “Parties” and each a “Party”.

 

WHEREAS, Seller desires to sell to the Company, and the Company desires to
redeem and acquire from Seller, an aggregate of 1,479,704 shares of common stock
(“Common Stock”), par value US$0.0001 per share, of the Company.

 

NOW THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the Parties contained herein, the Parties agree as
follows:

 

Article I 


DEFINITIONS

 

1.1           Definitions. The following terms shall have the following meanings
for purposes of this Agreement:

 

“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in Hong Kong or the United States are authorized or obligated to close.

 

“Escrow Agreement” means the Escrow Agreement entered into by and among WP X
Biologics LLC, Seller and JPMorgan Chase Bank, N.A., Hong Kong Branch on May 14,
2013.

 

“Escrow Side Agreement” means the Agreement with respect to the Escrow Agreement
entered into by and among WP X Biologics LLC, Seller and Seller Affiliate on May
14, 2013.

 

“Government Authority” means any government or political subdivision thereof,
whether on a federal, central, state, provincial, municipal or local level and
whether executive, legislative or judicial in nature, including any agency,
arbitrator, authority, board, bureau, commission, court, department, official,
tribunal or other instrumentality thereof.

 

“HK Lawsuit” means the pending lawsuit in the High Court of the Hong Kong
Special Administrative Region, Court of First Instance against Seller, Seller
Affiliate and certain other co-defendants (Action No. 1424 of 2012).

 

“Law” means any law, treaty, statute, ordinance, code, rule or regulation of any
Government Authority or any Order.

 

 

 

 

“Order” means any writ, judgment, decree, injunction, award or similar order of
any Government Authority (in each such case whether preliminary or final).

 

“Person” means an individual, firm, corporation, partnership, association,
limited liability company, union, trust or estate or any other entity or
organization whether or not having separate legal existence, including any
Government Authority.

 

“Plaintiffs” means the plaintiffs in the HK Lawsuit.

 

“Plaintiffs’ Agent” means Beijing Shengyuan Junhe Risk Management Consulting
Co., Ltd. (北京盛元君和风险管理咨询有限公司), the agent representing the Plaintiffs in the HK
Lawsuit.

 

“Settlement Agreement” means the settlement agreement entered into by and among
Seller, Seller Affiliate, the Plaintiffs and the Plaintiffs’ Agent on July 26,
2013.

 

“US$” means the United States Dollar, the lawful currency of the United States
of America.

 

Article II




REDEMPTION OF SHARES

 

2.1           Redemption and Sale of Shares. At the Closing, and subject to and
upon the fulfillment of the terms and conditions set forth in this Agreement,
the Company shall redeem and acquire from Seller, and Seller shall sell and
deliver to the Company, 1,479,704 shares of Common Stock (the “Shares”). The
aggregate purchase price for the Shares shall be US$29,594,080 (the “Purchase
Price”).

 

2.2           Closing.

 

(a)          The closing of the redemption of the Shares contemplated hereunder
(the “Closing”) shall take place on a Business Day in the offices of Wilson
Sonsini Goodrich & Rosati at Unit 1001, 10/F Henley Building, 5 Queen’s Road
Central, Hong Kong or at such other location as may be mutually agreed by the
Parties, as soon as practicable but no later than three Business Days following
the date upon which all of the conditions set forth in Article VI, other than
those that by their nature may only be satisfied or waived at the Closing, have
been satisfied or waived as of the date of the Closing, or such other date as
the Parties may mutually agree (the “Closing Date”).

 

(b)          At the Closing, Seller shall deliver or cause to be delivered the
following documents to the Company or the transfer agent of the Company against
payment of the Purchase Price by the Company: (i) original of a certificate
evidencing the Shares (the “Share Certificate”), accompanied by duly executed
irrevocable stock powers in such form as required by the transfer agent, with
any required transfer stamps affixed thereto (the “Stock Powers”), (ii) a duly
executed letter of instruction from Seller, in such form as required by the
transfer agent, instructing the transfer agent to register the Shares as having
been redeemed by the Company (the “Transfer Instruction”), and (iii) such other
documents as may be reasonably required by the transfer agent in order to
complete the redemption and acquisition of the Shares from Seller by the Company
(together with the Share Certificate, the Stock Powers and the Transfer
Instruction, the “Seller Deliverables”).

 

2

 

 

(c)          At the Closing, Seller and the Company shall take the following
actions in the sequence set out below:

 

(i)          upon the Company’s inspection of the Seller Deliverables to its
satisfaction, the Company shall deliver or cause to be delivered (A)
US$17,756,448, which is 60% of the Purchase Price, to Seller by initiating a
wire transfer of immediately available funds to an account designated by Seller
no later than five (5) Business Days prior to the Closing Date, and (B)
US$11,837,632, which is 40% of the Purchase Price, to the Plaintiffs’ Agent by
initiating a wire transfer of immediately available funds to an account
designated by the Plaintiffs’ Agent no later than five (5) Business Days prior
to the Closing Date; and

 

(ii)         immediately upon the Company’s presentation to Seller of the
irrevocable instruction initiating the wire transfers as set forth in 2.2(c)(i)
above, Seller shall deliver the Seller Deliverables in accordance with Section
2.2(b).

 

For the avoidance of doubt, the provisions under this Section 2.2(c) are
intended to describe the agreed mechanics of the Closing only but the Closing
shall not be deemed to have consummated until all deliveries described in
Section 2.2(b) shall have been made, including, without limitation, receipt of
the Purchase Price by Seller and the Plaintiffs’ Agent, and all such
deliverables (including without limitation payment of the Purchase Price) shall
be deemed to occur simultaneously and to be conditioned upon each other.

 

Article III




REPRESENTATIONS AND WARRANTIES OF SELLER AND SELLER AFFILIATE

 

Seller and Seller Affiliate hereby jointly and severally represent and warrant
to the Company as of the date hereof and as of the Closing Date as follows:

 

3.1           Authorization; Enforcement; Validity. This Agreement has been duly
and validly executed and delivered by Seller and Seller Affiliate, and is a
valid and binding obligation of Seller and Seller Affiliate enforceable against
Seller and Seller Affiliate in accordance with the respective terms herein.

 

3.2           No Conflict. Subject to compliance with the Escrow Agreement, the
Escrow Side Agreement and the Settlement Agreement, the execution and delivery
by Seller and Seller Affiliate of this Agreement, and the performance by Seller
and Seller Affiliate of their obligations hereunder, as of the date hereof do
not and as of the Closing Date will not (i) violate or contravene any provision
of applicable Law, or (ii) violate or contravene, or require any consent or
other action by any Person under, constitute a default under, any agreement,
contract or note binding upon Seller or Seller Affiliate.

 

3

 

 

3.3           Ownership of Shares. The Shares have been duly authorized and
validly issued and are fully paid and non-assessable. Other than the transfer
restrictions under the Escrow Agreement, the Escrow Side Agreement, the
Settlement Agreement and the HK Lawsuit, (i) Seller is and on the Closing Date
will be the record and beneficial owner of the Shares, free and clear of all
security interests, claims (pending or threatened), liens, pledges, charges,
equities or other encumbrances, limitations or restrictions (including any
restriction on the right to vote, sell or otherwise dispose of such Shares)
(“Encumbrances”), and (ii) Seller has the legal right and power, and all
authorization and approval required by law, to enter into this Agreement and to
sell, transfer and deliver the Shares free and clear of all Encumbrances The HK
Lawsuit is the only adverse claim in respect of the Shares’ title that Seller
and Seller Affiliate are aware of.

 

3.4           No Approvals. Subject to compliance with the Escrow Agreement, the
Escrow Side Agreement and the Settlement Agreement, no filing with, or consent,
approval, authorization, order, registration, qualification or decree of, any
court or governmental authority or agency, domestic or foreign, is necessary or
required for the execution and delivery of this Agreement, the performance by
Seller and Seller Affiliate of their obligations hereunder or in connection with
the sale and delivery of the Shares hereunder or the consummation of the
transactions contemplated by this Agreement.

 

3.5           Seller’s Status. Seller is a sophisticated investor with
sufficient investment or financial knowledge and experience as well as knowledge
in the Company, which enable her to properly evaluate the risks and merits of
her participation in the transaction contemplated hereunder and protect her own
interest in connection therewith. Seller has made a determination based on her
own independent review and such professional advice as she deems appropriate
that (i) her consideration of the sale of the Shares to the Company in the
transaction contemplated hereunder is fully consistent with her financial needs,
objectives and condition, and (ii) the terms of the transaction contemplated
hereunder have been agreed through arm’s-length negotiation and are fair to
Seller.

 

3.6           Purchase Price. Seller fully understands that the Purchase Price
may be less than the current trading price of the Shares and believes that, due
to the size of Seller’s holdings, any attempt to dispose of the Shares on the
public market would most likely drive the market price down and result in an
average price per share that is less than an amount equaling (x) the Purchase
Price divided by (y) the number of Shares.

 

3.7           Settlement Agreement. The Settlement Agreement has been duly and
validly executed and delivered by each of the parties thereto, is effective, and
constitutes valid and binding obligations of Seller and Seller Affiliate and
enforceable against Seller and Seller Affiliate in accordance with the terms
therein. The effectiveness and enforceability of the Settlement Agreement is not
dependant or conditioned upon any Government Authority approval or consent.

 

4

 

 

3.8           Information. Seller acknowledges that (i) Seller and Seller
Affiliate have received and reviewed the Company’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2012, Quarterly Report on Form 10-Q for
the quarter ended March 31, 2013 and the Company’s Current Reports on Form 8-K
filed with the SEC after March 31, 2013, and the other filings made by the
Company with the SEC, (ii) Seller and Seller Affiliate had the opportunity to
ask questions of and receive answers from the Company directly about the
expected financial results for the quarter ended June 30, 2013 and other
non-public matters, (iii) Seller was a director of the Company between July 19,
2006 and December 17, 2010, (iv) Mr. Li Chong Yang, representative of Seller and
Seller Affiliate, was a director of the Company between December 17, 2010 and
July 20, 2012 and had access to material non-public information relating to the
Company, and (v) Seller and Seller Affiliate are familiar with the Company’s
business and financial conditions. Seller further acknowledges that the Company
has informed Seller that the Company may have material non-public information
regarding the Company (“MNPI”). Such MNPI, when it is eventually available and
disclosed publicly, may cause the market price of the Company’s common stock to
increase or decrease substantially. Seller understands, based on her experience,
the disadvantage to which Seller is subject due to the disparity of information
between the Company and Seller. Notwithstanding this, Seller desires to engage
in the transaction contemplated hereunder. Seller hereby waives any future claim
that Seller might have based on the failure by the Company to disclose the MNPI
and expressly releases the Company from any and all liabilities arising from the
Company’s failure to disclose such MNPI, and Seller agrees to make no claim
against the Company in respect of the transaction contemplated under this
Agreement related to the Company’s failure to disclose such MNPI to Seller,
except with respect to representations, warranties, covenants and agreements
expressly made by the Company in this Agreement. Based on such information and
investigation as Seller has deemed appropriate and without reliance upon any
MNPI that the Company may have, Seller has independently made her own analysis
and decision to enter into the transaction contemplated hereunder. Except for
the representations, warranties and agreements of the Company expressly set
forth in this Agreement, Seller is relying exclusively on her own sources of
information, investment analysis and due diligence (including such professional
advice as she deems appropriate) with respect to the transaction contemplated
hereunder.

 

3.9           Foreign Corrupt Practices Act. Any proceeds received by Seller
under this Agreement will be received by Seller as principal and not as agent
for others, and no part of any payment hereunder will be paid or assigned to or
shared with any third party except for the payment of lawful costs and expenses.
Neither Seller nor Seller Affiliate is an officer or employee of, or acting in
an official capacity for, any Government Entity (as defined below), any
political party or official thereof, or any candidate for political office
(individually and collectively, a “Government Official”). Neither Seller nor
Seller Affiliate is holding or using any Shares on behalf of any Government
Official or Government Entity. “Government Entity” as used in this Section 3.9
means any government or any department, agency or instrumentality thereof,
including any entity or enterprise owned or controlled by a government or a
public international organization.

 

3.10         Joint Obligors. Seller and Seller Affiliate hereby represent and
warrant that they collectively act as one party under this Agreement and shall
be jointly and severally liable for any of their obligations hereunder.

 

5

 

 

Article IV




REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to Seller and Seller Affiliate as of
the date hereof and as of the Closing Date as follows:

 

4.1           Authorization; Enforcement; Validity. The execution and delivery
by the Company of this Agreement, the performance by the Company of its
obligations hereunder and the consummation by the Company of the transactions
contemplated hereby have been duly authorized by all requisite corporate actions
on the part of the Company. This Agreement has been duly and validly executed
and delivered by the Company, and is a valid and binding obligation of the
Company enforceable against the Company in accordance with the respective terms
herein.

 

4.2           No Conflict. The execution and delivery by the Company of this
Agreement, and the performance by the Company of its obligations hereunder, as
of the date hereof do not and as of the Closing Date will not (i) violate or
contravene any provision of applicable Law or Order, (ii) violate or contravene
the certificate of incorporation or by-laws of the Company, or (iii) violate or
contravene, or require any consent or other action by any Person under,
constitute a default under, any agreement, contract or note binding upon the
Company.

 

4.3           No Approvals. No filing with, or consent, approval, authorization,
order, registration, qualification or decree of, any court or governmental
authority or agency, domestic or foreign, is necessary or required for the
execution and delivery of this Agreement, the performance by the Company of its
obligations hereunder or the consummation of the transactions contemplated by
this Agreement.

 

4.4           Funds. The Company will have sufficient funds lawfully available
to pay the Purchase Price at Closing and effect the redemption of the Shares
contemplated hereby.

 

4.5           Independent Investigation. The Company acknowledges that neither
Seller nor Seller Affiliate has made any representation or warranty except as
expressly set forth in Article III of this Agreement and in making its decision
to enter into this Agreement and to consummate the transactions contemplated
hereby, the Company has relied solely on its own investigation and the express
representations and warranties of Seller and Seller Affiliate set forth in
Article III of this Agreement.

 

6

 

 

Article V




COVENANTS AND AGREEMENTS

 

5.1           Further Cooperation. Subject to the terms and conditions provided
herein, each of the Parties shall use commercially reasonable efforts to
promptly take, or cause to be taken, all necessary actions proper under
applicable Laws, to obtain consents or provide notices or effect registrations
and filing or remove impediments necessary to consummate the transactions
contemplated hereby as promptly as practicable following the date hereof. Each
Party shall execute and deliver at the Closing documents required to be executed
and delivered by it as Closing conditions, shall take all steps necessary and
proceed diligently and act in good faith to satisfy each condition in Article VI
and shall not take or fail to take any action that could reasonably be expected
to result in the non-fulfillment or delay of any such condition.

 

5.2           Exclusivity. Without the prior written consent of the Company,
during the period starting from the date hereof and ending on the earlier date
of (x) the Long Stop Date (as defined below), and (y) the date when this
Agreement is terminated in accordance with Section 8.1(a) (the “Exclusive
Period”), neither Seller nor Seller Affiliate, or any of their agents,
representatives or advisors shall contact, discuss or negotiate with any third
party (other than in connection with the performance by Seller and Seller
Affiliate under the Settlement Agreement, the Escrow Agreement and the Escrow
Side Agreement or as required by any Law or Order under the HK Lawsuit) with
respect to (i) any transaction relating to the sale, acquisition, exchange,
pledge, or transfer of any securities of the Company held by Seller; or (ii) any
contract, agreement, arrangement, understanding or other commitments relating to
potential disposal, voting, settlement or other arrangements in relation to
shares of Common Stock held by Seller.

 

During the Exclusive Period, Seller and Seller Affiliate shall not, and shall
cause their agents, representatives and advisors not to, take any action to
initiate, contact, induce, solicit, encourage, participate or assist any Person
other than the Company and its affiliates in any offer, inquires, discussions,
proposals or negotiations in connection with any transaction, contract,
agreement, arrangement or commitments referred to above other than in connection
with the performance by Seller and Seller Affiliate under the Settlement
Agreement, the Escrow Agreement and the Escrow Side Agreement as required by any
Law or Order under the HK Lawsuit. During the Exclusive Period, Seller shall not
sell, transfer or otherwise dispose or subject to any Encumbrance, any shares of
Common Stock registered under the name of Seller, except that such restriction
shall not apply to any sale of such shares by Seller in accordance with the
Order of any court of competent jurisdiction.

 

5.3           Confidentiality. Except as otherwise required by applicable Law,
or regulations of stock exchange, or otherwise permitted by this Agreement, each
of the Company, on the one hand, and Seller and Seller Affiliate, on the other
hand, shall not disclose to any third party any content or information in
connection with this Agreement and the transactions contemplated hereby, or
non-public information relating to the other Party (“Confidential Information”)
without the prior consent of the other Party and shall keep Confidential
Information strictly confidential. The Company may disclose Confidential
Information to its and its affiliates’ directors, officers, managers, employees,
investors and potential investors and the Company, Seller and Seller Affiliate
may disclose Confidential Information to their respective professional advisers,
accountants or lawyers on a need-to-know basis; provided, however, that the
disclosing Party shall ensure that such Persons are subject to the same
confidentiality obligation as they were under this Agreement. Notwithstanding
anything herein to the contrary, the Parties acknowledge that (i) Seller may be
required to file with the SEC such schedules and forms as may be required under
Section 13(d) and Section 16 of the United States Securities Exchange Act of
1934, as amended (the “Exchange Act”), as applicable and (ii) the Company may be
required to file with the SEC such forms as may be required under the Exchange
Act, each of which may need to disclose information with respect to the
transactions contemplated hereby and contain as an exhibit thereto a copy of
this Agreement, and nothing contained in this Section 5.3 is intended to limit
or restrict such ability to file such schedules and forms or any amendments
thereto. To the extent practicable and permitted by applicable Law, prior to
Seller’s disclosure of Confidential Information to a Government Authority or
stock exchange (including Seller’s disclosure to the SEC), Seller shall notify
the Company in advance of such disclosure and shall obtain the Company’s consent
with respect to the contents of such disclosure, which consent shall not be
unreasonably withheld or delayed by the Company.

 

7

 

 

5.4           No Claim by Seller or Seller Affiliate. Following Closing, which
shall have occurred in accordance with the terms and conditions of this
Agreement, Seller and Seller Affiliate hereby irrevocably waive their right to,
and undertake that they shall not, make any claim (whether directly or
indirectly through third parties) or take any other action against the Company,
its and its affiliates’ directors, officers, employees, shareholders, owners,
representatives, agents or advisors, for any reason or cause, other than with
respect to any inaccuracy in or breach of any representation or warranty of the
Company under this Agreement, in connection with the Shares, this Agreement or
the transactions contemplated hereby.

 

5.5           Stock-Splits, Reclassification or Reorganization. If after the
date hereof and prior to Closing, the number of Common Stock is increased or
decreased as a result of a stock dividend, a subdivision or split-up of Common
Stock, a consolidation, combination, reverse stock split, reorganization or
reclassification of Common Stock, a merger with or into or consolidation with
another corporation undertaken by the Company, or any other similar event, the
number of Shares to be sold by Seller hereunder and the Purchase Price for such
Shares shall be appropriately and equitably adjusted to reflect the intent of
the agreement set forth in Section 2.1.

 

5.6           Performance of Settlement Agreement. Seller and Seller Affiliate
shall duly perform all of their obligations under the Settlement Agreement.

 

5.7           Delivery of Share Certificate. Seller and Seller Affiliate shall
use commercially reasonable efforts to cause the Share Certificate to be
delivered to the Company or the transfer agent of the Company on or prior to the
Closing.

 

8

 

 

Article VI




CONDITIONS TO CLOSING

 

6.1           Conditions to Seller’s Obligations. The obligation of Seller to
proceed with the Closing is subject to the fulfillment, at or before the
Closing, of each of the following conditions (all or any of which may be waived
in whole or in part by Seller jointly in their sole discretion):

 

(a)          Representations and Warranties. Each of the representations and
warranties made by the Company in this Agreement shall be true and correct in
all respects on and as of the Closing Date as though such representation or
warranty was made on and as of the Closing Date.

 

(b)          Performance. The Company shall have performed and complied with
each agreement, covenant and obligation required by this Agreement to be so
performed or complied with by it in all material respects at or before the
Closing.

 

(c)          Injunctions; Illegality. No provision of any applicable Law or
Order shall restrain, enjoin or otherwise prohibit the consummation of the
Closing.

 

(d)          Settlement Agreement. The Settlement Agreement shall be effective
and valid.

 

(e)          Release of Share Certificate. The Share Certificate shall have been
released pursuant to the Escrow Agreement and the Escrow Side Agreement.

 

6.2           Conditions to the Company’s Obligations. The obligation of the
Company to proceed with the Closing is subject to the fulfillment, at or before
the Closing, of each of the following conditions (all or any of which may be
waived in whole or in part by the Company in its sole discretion):

 

(a)          Representations and Warranties. Each of the representations and
warranties made by Seller and Seller Affiliate in this Agreement shall be true
and correct in all respects on and as of the Closing Date as though such
representation or warranty was made on and as of the Closing Date.

 

(b)          Performance. Seller and Seller Affiliate shall have performed and
complied with each agreement, covenant and obligation required by this Agreement
to be so performed or complied with by Seller and Seller Affiliate at or before
the Closing.

 

(c)          Injunctions; Illegality. No provision of any applicable Law shall
restrain, enjoin or otherwise prohibit the consummation of the Closing.

 

(d)          Settlement Agreement. The Settlement Agreement shall be effective
and valid.

 

9

 

 

(e)          Release of Share Certificate. The Share Certificate shall have been
released pursuant to the Escrow Agreement and the Escrow Side Agreement.

 

Article VII




INDEMNIFICATION

 

7.1           Indemnification by Seller and Seller Affiliate. Seller and Seller
Affiliate shall indemnify the Company and each of its and its affiliates’
directors, officers, employees, shareholders, owners, representatives, agents
and advisors (collectively, the “Indemnified Parties”) and save and hold each of
them harmless against any direct losses (the “Losses”) suffered, incurred or
paid by the Indemnified Parties (including reasonable legal fees), arising from,
as a result of or in connection with: (i) any failure of any representation or
warranty made by Seller and Seller Affiliate in Article III to be true and
correct in all respects as of the date hereof and as of the Closing Date; (ii)
any breach of any covenant or agreement by Seller or Seller Affiliate contained
in this Agreement; (iii) the HK Lawsuit or the Settlement Agreement or (iv) any
other claims or actions with respect to Seller’s ownership of the Shares.

 

7.2           Limitation.

 

(a)          The aggregate amount of all Losses for which Seller and Seller
Affiliate shall be liable pursuant to Section 7.1 shall not exceed 110% of the
Purchase Price.

 

(b)          Net payments by Seller and Seller Affiliate pursuant to Section 7.1
in respect of any Losses shall be limited to the amount of any liability or
damage that remains after deducting therefrom any insurance proceeds and any
indemnity, contribution or other similar payment actually received by the
Indemnified Parties in respect of any such claim. The Company shall, and shall
procure the other Indemnified Parties to, use its or their commercially
reasonable efforts to recover under insurance policies or indemnity,
contribution or other similar agreements, if any, for any Losses and shall
promptly refund any such recovery received by the Indemnified Party to Seller
and Seller Affiliate.

 

(c)          In no event shall Seller or Seller Affiliate be liable to any
Indemnified Party for any punitive, incidental, consequential, special or
indirect damages, including loss of profit or opportunity.

 

7.3           Exclusive Remedies. Subject to Section 8.7, the Company
acknowledges and agrees that its sole and exclusive remedy with respect to any
and all claims for any breach of any representation, warranty, covenant,
agreement or obligation of Seller and Seller Affiliate set forth herein, shall
be pursuant to the indemnification provisions set forth in this Article VII.

 

10

 

 

Article VIII




GENERAL PROVISIONS

 

8.1           Termination.

 

(a)          This Agreement may be terminated and the transactions contemplated
by this Agreement may be abandoned at any time prior to the Closing:

 

(i)          by a written agreement between the Parties;

 

(ii)         by the Company or Seller if the Closing shall not have occurred by
September 30, 2013 (the “Long Stop Date”); provided that the right to terminate
this Agreement under this Section 8.1(a)(ii) shall not be available to any Party
whose failure to fulfill any obligation (including without limitation the
obligations under Section 5.1) under this Agreement shall be the cause of the
failure of the Closing to occur on or before such date;

 

(iii)        by the Company if there has been a breach of any covenant or a
breach of any representation or warranty or other agreement contemplated
hereunder of Seller or Seller Affiliate, which breach would cause the failure of
any condition precedent set forth in Section 6.2;

 

(iv)        automatically upon completion of transfer of any Shares by Seller to
any third party pursuant to the Order of a court of competent jurisdiction after
the date hereof; or

 

(v)         automatically upon termination of the Settlement Agreement.

 

(b)          In the event of termination of this Agreement as provided in
Section 8.1(a), this Agreement shall forthwith become void, and there shall be
no liability or obligation on the part of the Parties hereto and, as applicable,
the officers, directors and shareholders of the Company; provided that (i) each
Party shall remain liable for any breaches of this Agreement or in any other
instruments delivered pursuant to this Agreement prior to its termination; and
(ii) the provisions of Section 5.3 and this Article VIII shall remain in full
force and effect and survive any termination of this Agreement. Notwithstanding
anything to the contrary in this Agreement, the Company agrees that neither
Seller nor Seller Affiliate shall be held liable in the event that this
Agreement is terminated pursuant to Section 8.1(a)(iv).

 

8.2           Amendment. This Agreement may be amended (and any right hereunder
extended or waived) by the Parties at any time by execution of an instrument in
writing signed on behalf of each Party.

 

8.3           Expenses and Fees. Unless otherwise agreed among the Parties, all
fees and expenses incurred in connection with the transactions contemplated by
this Agreement, including all legal, accounting, financial advisory, consulting
and all other fees and expenses of third parties incurred by a Party in
connection with the negotiation and effectuation of the terms and conditions of
this Agreement and the transactions contemplated hereby, shall be the obligation
of the respective Party incurring such fees and expenses.

 

11

 

 

8.4           Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given when delivered personally or by commercial
messenger or courier service, or mailed by registered or certified mail (return
receipt requested) or sent via facsimile (with acknowledgment of complete
transmission) to the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice); provided, however,
that notices sent by mail will not be deemed given until received:

 

If to Seller and/or Seller Affiliate, to:

 

Mr. Ze Qin Lin

10B NANFU Building

Lakeside Park, 66 Hubin Road

Fuzhou, 350001

People’s Republic of China

Telephone: +86-13859085533

Fax: +86-59183772219

Email: linzeqin@139.com

 

If to the Company, to:

 

China Biologic Products, Inc.

18th Floor, Jialong International Building

19 Chaoyang Park Road

Chaoyang District, Beijing 100125

People’s Republic of China

Telephone: +86-10-66983166

Attention: Chief Financial Officer

 

8.5           Counterparts; Facsimiles. This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each Party and delivered to the other Parties, it being understood that all
Parties need not sign the same counterpart for it to be effective among the
Parties. A facsimile, telecopy or other reproduction of this Agreement may be
executed by one or more Parties hereto and delivered by such Party by facsimile
or any similar electronic transmission device pursuant to which the signature of
or on behalf of such Party can be seen. Such execution and delivery shall be
considered valid, binding and effective for all purposes.

 

8.6           Severability. In the event that any provision of this Agreement or
the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other Persons or circumstances will be interpreted so as reasonably
to effect the intent of the Parties. The Parties further agree to replace such
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the economic, business and
other purposes of such void or unenforceable provision.

 

12

 

 

8.7           Specific Performance. The Parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the Parties shall be entitled to seek an
injunction or injunctions without the need to post any bond or other financial
assurances in order to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any court of the United States
or any state, province or other locale, both U.S. and non-U.S., having
jurisdiction, this being in addition to any other remedy to which they are
entitled at law or in equity.

 

8.8           Governing Law; Dispute Resolution. This Agreement shall be
governed by and construed in accordance with the laws of New York State, without
regard to the principle of conflict laws thereunder. All disputes between the
Parties arising out of or relating to this Agreement shall be finally settled at
the Hong Kong International Arbitration Centre (the “Centre”) in accordance with
the Rules of Arbitration of the Center by three arbitrators appointed in
accordance with said Arbitration Rules. The place of arbitration shall be in
Hong Kong. The arbitration shall be conducted in English. The resolution of any
dispute by arbitration pursuant to this Section 8.8 shall be non-appealable,
final, binding and conclusive on the Parties to such dispute and may be enforced
and entered as a judgment in any court of law with jurisdiction thereof.
Notwithstanding the foregoing, any Party shall be free to seek interim or
permanent equitable or injunctive relief, or both, from any court having
jurisdiction to grant the same.

 

8.9           Entire Agreement; No Third Party Beneficiaries; Assignment. This
Agreement and the documents and instruments and other agreements among the
Parties hereto referenced herein: (a) constitute the entire agreement among the
Parties with respect to the subject matter hereof and supersede all prior
agreements and understandings both written and oral, among the Parties with
respect to the subject matter hereof; (b) are not intended to confer upon any
other Person any rights or remedies hereunder; and (c) shall not be assigned by
operation of law or otherwise.

 

8.10         No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rules of strict construction will be applied against any Party.

 

13

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  China Biologic Products, Inc.         By: /s/ David (Xiaoying) Gao   Name:
David (Xiaoying) Gao   Title: Chief Executive Officer

 

[Signature Page to the Redemption Agreement]

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  Li, Lin Ling       /s/ Li, Lin Ling       Lin, Ze Qin       /s/ Lin, Ze Qin  

 

[Signature Page to the Redemption Agreement]

 

 

 

 

 

 